Citation Nr: 1442039	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-01 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of gall bladder removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, including service in the Republic of Vietnam for which he earned the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was previously before the Board in March 2014, when it was remanded for further development, to include obtaining a VA examination.  The Board is aware of and regrets the extended time period already spent adjudicating this claim.  However, the examination and opinion obtained on remand in April 2014 require clarification and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the VA examination and opinion provided in April 2014, the Board finds that an addendum opinion clarifying the examiner's response is necessary.  Specifically, despite many years of assertions of pain, nausea, and associated gastrointestinal distress in service and continuing since service separation, the Veteran apparently provided different information to the VA examiner.  In light of the Veteran's service-connected head injury and mental health disability, the Board believes it best to act on the written assertions of symptoms rather than merely the statements at a single examination.  An addendum opinion should therefore be obtained.


Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the April 2014 VA examiner of record.  If the examiner of record is no longer available, seek a clarifying opinion from a similarly qualified medical provider.

The examiner is asked to accept as true the Veteran's repeated assertions of epigastric pain, nausea, and other symptoms in service, to specifically include vomiting and terrible stomach pains after eating spicy food.  In addition, the examiner should accept as true the Veteran's statements that he was unable to seek medical treatment for these symptoms in service because of his lack of access to medical care in combat.  After considering the Veteran's written statements regarding these symptoms in service, the examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the gall bladder disease and subsequent removal were related to these symptoms and complaints in service, despite the lack of documented treatment and the Veteran's denial of epigastric pain in service at the last VA examination.

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



